IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-25,137-22


                      EX PARTE JIMMY JAMES MAMOTH, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 34,632-F IN THE 27TH DISTRICT COURT
                               FROM BELL COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of burglary of a habitation and sentenced to forty years’

imprisonment. Applicant filed this application for a writ of habeas corpus in the county of

conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that he was denied time credit from October to December 2017 when a

detainer was on his record in Arizona. Applicant has alleged facts that, if true, might entitle him to

relief. Accordingly, the record should be developed. The trial court is the appropriate forum for

findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order the Texas

Department of Criminal Justice’s Office of the General Counsel (TDCJ) to obtain a response from

a person with knowledge of relevant facts. In developing the record, the trial court may use any
                                                                                                          2

means set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine

whether Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the

trial court shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art.

26.04. If counsel is appointed or retained, the trial court shall immediately notify this Court of

counsel’s name.

        The response from TDCJ shall state whether there was a detainer active on Applicant’s case

from October to December 2107.

        The trial court shall make findings of fact and conclusions of law as to whether, Applicant

is eligible for time credit due to a detainer and, if so, whether he is receiving the proper credit for that

time. The trial court may make any other findings and conclusions that it deems appropriate in

response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: September 16, 2020
Do not publish